Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0009], line 13, “13. The method of claim 12” should be corrected.  Further, the recitation of claim reference number in the specification should be deleted since claims can be canceled during the course of future prosecution.  Appropriate correction is required.

Drawings
The drawings are objected to because the following informalities:
In paragraph [0024], line 3, while this paragraph recites “Figures 3a, 3b”, there are no drawings labeled as “Figures 3a, 3b”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (US 2019/0061063) in view of Jeong et al (US 2011/0244692).
Regarding claim 12, Kuki et al shows in Fig.4 the following features of applicant’s claim: directing at least one input laser signal to a first beam splitter (72, 74, 75); reflecting a portion of the input laser signal with the first beam splitter to form at least one partially attenuated signal having 0.0001% to 15% of the power of the laser input signal while transmitting 85% to 99.9999% of the laser input signal through  the first beam splitter (paragraph 35); reflecting a portion of the at least one partially attenuated signal from the first beam splitter (72, 74, 75) with at least a second beam splitter (i.e. if 72 is selected as a first beam splitter, then 74, 75 or 76 can be considered as a second beam splitter) to form at least one attenuated measurement signal, the at least one attenuated measurement signal having 0.0001% to 15% of the power of the at least one partially attenuated signal while transmitting 85% to 99.9999% of the laser input signal through the second beam splitter (paragraph 35); and measuring at least one optical characteristic of the at least one attenuated measurement signal with at least one sensor system (77, 80).  Although Kuki et al does not disclose the use of a nano-textured beam splitter, Jeong et al discloses that the use of a nanotextured surface is well known in the art (paragraph 6) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Jeong in the device of Kuki in view of the desire to provide improved transmission and reflection properties for the nano-structured surface over a wavelength range with an increased antireflection resulting in improving signal to noise ratio. 
Regarding claim 13, the limitation therein is shown in Fig.4 of Kuki et al (i.e. attenuating beam splitters 74, 75 are arranged between 72 and 77).

Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (US 2019/0061063) in view of Miller et al (US 6,497,490), and further in view of Jeong et al (US 2011/0244692).
Regarding claim 1, Kuki et al shows in Figs.4-5 the following elements of applicant’s claim: a body (71; paragraph 34) defining at least one input aperture (an opening for transmitting a laser beam 201) and at least one measurement aperture (an opening for transmitting a laser beam 206); a first beam splitter (72, 74, 75) positioned within the body, the first beam splitter configured to transmit 85% to 99.9999% of an input signal therethrough and reflect 15% to 0.0001% of the input signal to form at least one partially attenuated signal (paragraph 35); at least a second beam splitter (i.e. if 72 is selected as a first beam splitter, then 74, 75 or 76 can be considered as a second beam splitter) positioned within the body, the second beam splitter configured to transmit 85% to 99.9999% of the partially attenuated signal therethrough and reflect 15% to 0.0001% of the partially attenuated signal to form at least one attenuated measurement signal (paragraph 35); and at least one camera system (77, 80; paragraphs 28, 39-40) coupled to the body, the at least one camera system configured to the body, the at least one camera system configured to receive the at least one attenuated measurement signal and measure at least one characteristics of the at least one attenuated measurement signal.  Although Kuki et al does not specifically mention the use of at least one beam dump aperture, Miller et al shows in Fig.2 (col.4, lines 34-59) the use of a light absorbing body (62) comprising a beam dump aperture (76), an input aperture (66) and a measurement aperture (68); and a beam dump (64).  It would have been obvious to one of ordinary skill in the art to utilize the teachings of Miller et al in the device of Kuki et al in view of the desire to reduce stray light and to dissipates heat away from other components of the laser beam attenuator.  Furthermore, regarding the feature of at least one coupling fixture, it would have been obvious, if not inherent, to one of ordinary skill in the art to utilize a coupling fixture on the body (71) of Kuki et al in view of the desire to effectively provide an ability of coupling the body (71) and the camera system (77, 80; paragraphs 28, 39-40).  Although the modified device of Kuki et al does not disclose the use of a nano-textured beam splitter, Jeong et al discloses that the use of a nanotextured surface is well known in the art (paragraph 6) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Jeong in the device of Kuki in view of the desire to provide improved transmission and reflection properties for the nano-structured surface over a wavelength range with an increased antireflection resulting in improving signal to noise ratio. 
Regarding claim 2, the limitation therein is shown in Fig.4 of Kuki et al.
Regarding claim 4, the limitation therein is disclosed in paragraph 32 of Kuki et al (Figs.2-3).
Regarding claim 5, although the modified device of Kuki does not specifically mention the use of protective windows for its apertures, such use would have been obvious to one of ordinary skill in the art in view of the desire to prevent unwanted materials from entering an inside of the body (71).
Regarding claim 6, Kuki et al shows in Figs.4-5 the following elements of applicant’s claim: a body (71; paragraph 34) defining at least one input aperture (an opening for transmitting a laser beam 201) and at least one measurement aperture (an opening for transmitting a laser beam 206); a first beam splitter (72, 74, 75) positioned within the body, the first beam splitter configured to transmit 85% to 99.9999% of an input signal therethrough and reflect 15% to 0.0001% of the input signal to form at least one partially attenuated signal (paragraph 35); at least one optical element (i.e. if 72 is selected as a first beam splitter, then 74, 75 or 76 can be considered as an optical element) positioned within the body, the at least one optical element configured to transmit 85% to 99.9999% of the partially attenuated signal therethrough and reflect 15% to 0.0001% of the partially attenuated signal to form at least one attenuated measurement signal (paragraph 35); and at least one camera system (77, 80; paragraphs 28, 39-40) coupled to the body, the at least one camera system configured to the body, the at least one camera system configured to receive the at least one attenuated measurement signal and measure at least one characteristics of the at least one attenuated measurement signal.  Although Kuki et al does not specifically mention the use of at least one beam dump aperture, Miller et al shows in Fig.2 (col.4, lines 34-59) the use of a light absorbing body (62) comprising a beam dump aperture (76), an input aperture (66) and a measurement aperture (68); and a beam dump (64).  It would have been obvious to one of ordinary skill in the art to utilize the teachings of Miller et al in the device of Kuki et al in view of the desire to reduce stray light and to dissipates heat away from other components of the laser beam attenuator.  Furthermore, regarding the feature of at least one coupling fixture, it would have been obvious, if not inherent, to one of ordinary skill in the art to utilize a coupling fixture on the body (71) of Kuki et al in view of the desire to effectively provide an ability of coupling the body (71) and the camera system (77, 80; paragraphs 28, 39-40).  Although the modified device of Kuki et al does not disclose the use of a nano-textured surface, Jeong et al discloses that the use of a nanotextured surface is well known in the art (paragraph 6) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Jeong in the device of Kuki in view of the desire to provide improved transmission and reflection properties for the nano-structured surface over a wavelength range with an increased antireflection resulting in improving signal to noise ratio.
Regarding claim 7, the limitation therein is shown in Fig.4 of Kuki et al.
Regarding claim 9, the limitation therein is disclosed in paragraph 32 of Kuki et al (Figs.2-3).
Regarding claim 10, although the modified device of Kuki does not specifically mention the use of protective windows for its apertures, such use would have been obvious to one of ordinary skill in the art in view of the desire to prevent unwanted materials from entering an inside of the body (71).

Allowable Subject Matter
Claim 11 is allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3, 8 and 11, the prior art fails to disclose or make obvious a nano-textured attenuator for use in laser beam characterization systems comprising, in addition to the recited body, at least one coupling fixture, a first nano-textured beam splitter, a second nano-textured beam splitter (or optical element), and at least one camera system, the details and functions of a first filter body and a second filter body in the manner recited in claim 3, 8 or 11.  More specifically, while Kuki et al discloses (Figs.4-5) that the two attenuating elements (74 and 75) are arranged between the first beam splitter (72) and the second beam splitter (76), it does not disclose that a first filter body and a second filter body are arranged in the manner recited in claims 3, 8 or 11.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morikazu (US 2013/0134142) is cited for disclosing a laser processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878